Citation Nr: 0311047	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for lumbar spine 
disability, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 


INTRODUCTION

The veteran had active service from March 1974 to December 
1975.

This case comes before the Board of Veterans Affairs (Board) 
on appeal from separate rating decisions issued by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded this 
claim in April 1999 for further development.  The issues were 
before the Board again in December 2002 at which time the 
Board deferred adjudication pending further development 
pursuant to 38 C.F.R. § 19.9(a)(2).


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2), in December 2002.  The development conducted by 
the Board has been completed and, pursuant to a recent 
decision by the Federal Circuit Court of Appeals, the case 
must be remanded to the RO for review of the evidence in the 
first instance.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The Board's review of the recent development includes the 
veteran's complaint of worsening back and left leg pain which 
resulted in a magnetic resonance imaging (MRI) scan being 
performed in September 2002.  The MRI examination 
demonstrated disc space narrowing of L5-S1 and L2-L3 with 
neural foraminal stenosis at L5-S1.  Effective September 23, 
2002, VA amended its Schedule for Rating Disabilities 
pertaining to evaluating intervertebral disc syndrome (IVDS).  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  In view of 
the regulatory changes and the potential increase in 
disability, the Board is of the opinion that the veteran 
should be afforded VA orthopedic and neurologic examinations 
to determine the current nature and severity of his lumbar 
spine disability.

The Board further notes that, effective August 30, 2002, VA 
amended its Schedule for Rating Disabilities pertaining to 
evaluating skin disabilities.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The RO should readjudicate the claim for an 
increased rating for tinea pedis under the new regulatory 
criteria.

Finally, in December 2002, the Board ordered VA Ear, Nose and 
Throat (ENT) examination to determine the nature and etiology 
of the veteran's sleep apnea.  The ENT examination report, 
which is undated, did not address the question posed by the 
Board and is inadequate for rating purposes.  38 C.F.R. § 4.2 
(2002).  On remand, the veteran should be afforded VA ENT 
examination which addresses the question as to whether it is 
at least as likely as not that the veteran's sleep apnea had 
its onset in service.  The Board must defer adjudication of 
the TDIU claim pending completion of the development above.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  Obtain the veteran's clinical records from 
the Augusta, Georgia VA Medical Center since 
April 2003.  Also, contact the veteran to 
determine whether he has received treatment 
from any other VA or private medical facility 
since December 2002.

3.  The RO should schedule the veteran for 
orthopedic examination to determine the 
current nature and severity of his lumbar 
spine disability.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The orthopedic 
examiner should be requested to report all 
orthopedic manifestations of the veteran's 
service connected lumbar spine disability, to 
include opinion as to the extent, if any, of 
functional loss of use of the lumbar spine due 
to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be portrayed in 
terms of degrees of additional loss of motion.  
Send the claims folder to the examiner for 
review.
4.  The RO should also schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of his lumbar spine 
disability, if any.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The neurologist 
should provide opinion as to whether the 
veteran manifests Intervertebral Disc Syndrome 
(IVDS) of the lumbar spinal segment and be 
requested to report all chronic neurologic 
manifestations of the veteran's service 
connected lumbar spine disability, to include 
specifying any and all neurologic symptoms 
(e.g., sciatica, neuritis, neuralgia, sensory 
loss, etc.) with reference to the nerve(s) 
affected (e.g., sciatic nerve).  Send the 
claims folder to the examiner for review.

5.  The RO should schedule the veteran for 
another ENT examination to determine the 
nature and etiology of his sleep apnea.  Send 
the claims folder to the examiner for review.  
The RO should request the examiner to review 
the claims folder, to include service medical 
records, his medical records proximate in 
time to his discharge from service and lay 
statements from the veteran's servicemates 
who describe the veteran's in-service 
symptoms.  The RO should also request the 
examiner to provide opinion as to whether it 
is at least as likely as not that the 
veteran's sleep apnea had its onset in 
service.

6. Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


